Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4, 6-20 are pending.
Response to Arguments
3.	Applicant’s arguments, see pages 1-3 on remarks, filed 12/21/2021, with respect to the rejection(s) of claim(s) 1-4, 6-20 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of John Baier (US 20120242648), and John Pretlove (US 8126964).

Claim Objections
4.	Claims 1, 10 and 15 are objected to because of the following informalities: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation."  The step "the thin client [] accesses and displays the visualizations from the respective sources during operation of the sources ..." is not separately indented and should be.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1-4, 6, 9-20 are rejected under 35U.S.C 103 as being unpatentable over John Baier (US 20120242648), in view of John Pretlove (US 8126964), hereinafter Pretlove.

	Regarding claim 1:
	Baier discloses  providing, via a visualization manager comprising a hardware device having a predetermined configuration of a layout of a combined automation visualization the configuration to a human machine interface that is a thin client to cause the thin client to access a plurality of visualizations from a respective plurality of industrial automation visualization sources of a controlled machine or process( [para 63-64], [para 119]; Fig.1, visualization system 100 for generating a customized visualization in an industrial automation environment ; Fig.26, user’s display can server as a thin client).
the configuration defining specific individual visualizations to be included in the combined visualization, the location and layout of the individual visualizations in the combined visualization and the industrial automation sources of the individual visualizations; wherein the visualization manager stores policies for controlling access by the thin client to the individual visualizations based at least upon user, location, and thin client (para 68, determine areas or regions of interest/responsibility and their activities),and further (para 68, create mappings/linkages between these two sets of information and thus identify information germane to a user's current location and activities, among other things); (para 77, profiles (e.g., user profiles, device profiles, templates, event profiles, alarm profiles, business profiles, etc.) 302 can also be saved in the data store 302 and employed in connection with customizing a visualization session in accordance with roles, preferences, access rights, goals, conditions, etc. Rules (e.g., policies, rules, expert rules, expert systems, look-up tables, neural networks, etc.) can be employed to carry-out a set of pre-defined actions given a set of information).
However, Baier fails to disclose wherein the configuration is provided to the thin client itself and the thin client itself accesses and displays the visualizations from the respective sources during operation of the sources based on the received configuration without creating the visualizations internally.
Pretlove teaches wherein the configuration is provided to the thin client itself and the thin client itself accesses and displays the visualizations from the respective sources during operation of the sources based on the received configuration without creating the visualizations internally providing data and sharing data to such computer-equipped devices or phones is simplified by re-formatting the shared data where necessary to comply with technical requirements of a WAP browser or similar browser or thin client adapted for use on a small device or mobile phone (column 3, [lines 10-16]).
 Examiner interprets the server communicates with a first thin client HMI to permit the first thin client HMI to access and display data from an industrial automation source of a controlled machine or process. Pretlove further teaches a thin client such as a web browser, a web browser is capable of rendering an HMI), and thereafter to permiting displaying and sharing of data by the first user with at least one second user (column 4, [lines 34-36]). The data displaying and sharing by the first user is received without creating the visualizations internally. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Baier with Pretlove to further teach the claimed feature in order to display and share a known type of industrial control data, while minimizing client software requirements. 

Regarding claim 2:
Bailer discloses wherein the industrial automation visualization sources comprise an automation controller configured to generate an automation visualization of at least a portion of the controlled machine or process, and wherein the combined visualization comprises an area reproducing the automation visualization (Bailer, para 124 based on a user's context and/or historical information a determination or inference can be made that the user would be interested in information regarding device/equipment in a particular area of an industrial setting. If the determination or inference is that the user would most likely be interested in the information the information is presented to the user(s) via the common view).

Regarding claim 3:
Bailer discloses wherein the industrial automation visualization sources comprise an automation controller configured to generate an automation visualization of at least a portion of the controlled machine or process, and wherein the combined visualization comprises an area reproducing the automation visualization (Bailer, para 135, a plurality of visualization 3302 views are presented at a bottom of a visualization screen. As a user selects, or hovers over a particular view a display object 3304 corresponding to that view is displayed in greater detail and optionally with real-time data. For example, in the figures a mixing and flocculation visualization application is displayed).

Regarding claim 4:
Bailer discloses wherein the industrial automation visualization sources comprise camera creating images of at least a portion of the controlled machine or process, and wherein the combined visualization comprises an area reproducing the images (Bailer, Fig 60, para 113 and 176).

Regarding claim 6:
Bailer discloses wherein one or more configurations provided by the visualization manager to the thin client causes the thin client to access at least one different visualization for the combined visualization based upon at least one of a change in user or location of the thin client automatically and without user input (Bailer, para 8, automatically locating information that may be of interest/use in a user's current situation by matching attributes such as the user's identity, role, location (logical or physical), current activity, similar previous (historical) situations/activities, and so forth with other data such as device/equipment locations, device/equipment status, user/role/situation-specific reports, user-documentation, training manuals, and so forth. Thus, the user is automatically provided a rich set of information related to their current task/situation without generally requiring that person/situation/information mappings be predefined by control system designers).

Regarding claim 9:
Bailer teaches wherein at least one of the visualizations permits user interaction with the industrial automation visualization source that creates the respective visualization, and Application no. 15/486,922Response to Final Office Action mailed on October 5, 2021Page 4wherein the user interaction comprises a command that is interpreted by the industrial automation visualization source that creates the respective visualization and is utilized for control of the controlled machine or process (para 91, and para 160).

Regarding claim 10:
Baier discloses  providing, via a visualization manager comprising a hardware device having a predetermined configuration of a layout of a combined automation visualization the configuration to a human machine interface that is a thin client to cause the thin client to access a plurality of visualizations from a respective plurality of industrial automation components ( [para 63-64], [para 119]; Fig.1, visualization system 100 for generating a customized visualization in an industrial automation environment ; Fig.26, user’s display can server as a thin client).
	the configuration defining specific individual visualizations to be included in the combined visualization, the location and layout of the individual visualizations in the combined visualization and the industrial automation sources of the individual visualizations; wherein the visualization manager stores policies for controlling access by the thin client to the individual visualizations based at least upon user, location, and thin client (para 68, determine areas or regions of interest/responsibility and their activities),and further (para 68, create mappings/linkages between these two sets of information and thus identify information germane to a user's current location and activities, among other things); (para 77, profiles (e.g., user profiles, device profiles, templates, event profiles, alarm profiles, business profiles, etc.) 302 can also be saved in the data store 302 and employed in connection with customizing a visualization session in accordance with roles, preferences, access rights, goals, conditions, etc. Rules (e.g., policies, rules, expert rules, expert systems, look-up tables, neural networks, etc.) can be employed to carry-out a set of pre-defined actions given a set of information).
wherein the plurality of industrial automation components each performs a monitoring and/or control operation on a controlled machine or process, each of the industrial automation components creating a respective visualization of an aspect of the monitored and/or controlled operation (Baier, para 67, 68, 69, 70)
However, Baier fails to disclose wherein the configuration is provided to the thin client itself; and wherein the thin client itself accesses and displays the visualizations from the respective sources during operation of the sources based on the received configuration without creating the visualizations internally.
Pretlove teaches wherein the configuration is provided to the thin client itself and the thin client itself accesses and displays the visualizations from the respective sources during operation of the sources based on the received configuration without creating the visualizations internally (column 3, [lines 10-16]; providing data and sharing data to such computer-equipped devices or phones is simplified by re-formatting the shared data where necessary to comply with technical requirements of a WAP browser or similar browser or thin client adapted for use on a small device or mobile phone).
 Examiner interprets the server communicates with a first thin client HMI to permit the first thin client HMI to access and display data from an industrial automation source of a controlled machine or process. Pretlove further teaches a thin client such as a web browser, a web browser is capable of rendering an HMI), and thereafter to permit displaying and sharing of data by the first user with at least one second user (column 4, [lines 34-36]). The data displaying and sharing by the first user is received without creating the visualizations internally. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Baier with Pretlove to further teach the claimed feature in order to display and share a known type of industrial control data, while minimizing client software requirements


Regarding claim 11:
Claim 11 is rejected under the same reason set forth in rejection of claim 2.

Regarding claim 12:
Bailer discloses wherein the control visualization permits user interaction with the automation controller that creates the control representation (column 4, [lines 34-36] permit displaying and sharing of data by the first user with at least one second user). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Baier with Pretlove to further teach the claimed feature in order to display and share a known type of industrial control data, while minimizing client software requirements


Regarding claim 13:
Bailer discloses wherein the user interaction comprises a command that is interpreted by the automation controller and is utilized for control of the controlled machine or process (para 91 and para 160).

Regarding claim 14:
Claim 14 is rejected under the same reason set forth in rejection of claim 6.

Regarding claim 15:
Claim 15 is rejected under the same reason set forth in rejection of claim 10.

Regarding claim 16:
Claim 16 is rejected under the same reason set forth in rejection of claim 11.

Regarding claim 17:
Claim 17 is rejected under the same reason set forth in rejection of claim 12.

Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 13.

Regarding claim 19:
Claim 19 is rejected under the same reason set forth in rejection of claim 14.

Regarding claim 20:
Bailer discloses wherein program instructions for creation of the visualizations are executed on the industrial automation components and not on the thin client system 100 for generating a customized visualization in an industrial automation environment is depicted (para 63).

6. 	Claims 7, 8 are rejected under 35U.S.C 103 as being unpatentable over John Baier (US 20120242648), in view of John Pretlove (US 8126964), and further in view of in view of Douglas J. Reichard (US 20130297050), hereinafter Reichard.

Regarding claim 7:
Bailer discloses wherein the combined visualization comprises a plurality of areas including one area for each of the plurality of visualizations the user's display can serve as a thin client that displays information projected on displays of interest. Multiple display views can be shown as a mash-up or through independent portal views (para 119); but fails to disclose at least one of the areas comprises a primary area for the controlled machine process, and wherein the primary area is user swappable with a secondary area where a different visualization is displayed.
Reichard teaches display a manager application comprising a display of a first application utilized in configuration of an industrial automation system at a first organizational location within the manager application and a display of a second application utilized in the configuration of the industrial automation system at a second organizational location within the manager application and provide a common menu to the first application and the second application via the manager application (Reichard, paragraph 8).
One of ordinary skill in the art would have recognized the teaching of Reichard as applicable to the system of Baier, and would have been motivated to combine in order to user the system to display multiple display including primary area and secondary area. Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Reichard with that of Baier in order to increase the productivity and/or quality of an industrial process.

Regarding claim 8:
Baier and Reichard disclose wherein the primary area is swapped with the secondary area only when permitted by configuration the master application (also referred to inter changeably as a “manager application,” a “main application.” a “shell application.” or a “lens application”) can facilitate a display of programs or data from other applications (or “slave applications'). Using the master application, the slave applications can appear as though they are part of a single application (the master application, the manager application or the main application). In other words, the master application can provide a "lens' to the slave applications, making the slave applications easier to use in the design of an industrial automation system (Reichard, paragraph 32). One of ordinary skill in the art would have recognized the teaching of Reichard as applicable to the system of Baier, and would have been motivated to combine in order to user the system to display multiple display including primary area and secondary area. Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Reichard with that of Baier in order to increase the productivity and/or quality of an industrial process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LE whose telephone number is 571-272-8556. The examiner can normally be reached Monday-Friday, 10 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH H LE/           Examiner, Art Unit 2494

/JUNG W KIM/           Supervisory Patent Examiner, Art Unit 2494